Dickinson, J.
The defendants were engaged in the business of selling, repairing, and upholstering household furniture in the city of St. Paul. The plaintiff delivered to them certain furniture to be repaired, and while they had it in their possession for that purpose it was destroyed by a -fire which originated in the defendants’ place of business, where they kept goods for sale. This action is for the recovery of the value of the property. Upon the evidence of both parties the court directed a verdict for the defendants, for the reason that, as the court considered, the case did not justify the conclusion that the defendants had been guilty of negligence.
The bailees were bound to exercise ordinary care, and if they did that they were not responsible for the destruction of the property. The case shows no negligence, unless the occurrence of the fire was attributable to some want of care on the part of the defendants, and the case turned upon the issue as to whether such was the fact. The court declined to decide, after the evidence was *322closed, whether the burden of proving negligence in respect to' the origin of the fire was on the plaintiff, or whether it was for the defendants to show that they were not negligent. It was not necessary for the court to rule upon that point, nor is it a matter of practical importance in the decision of this appeal. The defendants assumed the burden of exculpating themselves from fault as to the origin of the fire; and we concur in the conclusion of the trial court that, even assuming that the burden of proof was on the defendants, the case*would not have justified a finding that they were chargeable with want of ordinary care. Even though the fact that the fire started on the defendants’ premises would justify a presumption of negligence, in the absence of proof to the contrary, the evidence on their part rebutted that presumption, and it was unopposed by any evidence tending to show that they were at fault. Without referring particularly to the evidence, we may say that it showed that the fire started at about half past ten o’clock at night, the premises having been locked and left in a safe condition for the night about an hour before. There seems to be no room for conjecture as to the particular cause of the fire, and from the very nature of the case, the evidence to show that there was no negligence must have been of a somewhat general nature. It was, however, as particular, complete, and satisfactory as it could well be, in the absence of any charge, averment, or circumstance suggesting negligence in any particular respect. It is quite as reasonable to suppose that the fire was of incendiary origin as that it arose from any condition of things, existing on the premises. However that may be, we regard the evidence as exculpating the defendants from any imputation of want of ordinary care, and the court was right in directing a verdict.
(Opinion published 56 N. W. Rep. 37.)
Order affirmed.